The petitioner's petition for writ of habeas corpus is denied. As the petitioner testified that he could post a bond with assistance from his mother, the bond is not excessive and tantamount to no bail. See Henley v. Jenne, 796 So. 2d 1273, 1275 (Fla. 4th DCA 2001) ("By agreeing to become financially responsible for a defendant's bail these family members and friends have a very personal stake in seeing the defendant appear in court when scheduled. With that stake and their close relationship with the defendant comes their peculiar ability to use their power and influences to make certain that he will meet his obligation to appear. Hence in fixing the amount of bail, while the financial resources of the defendant himself are important, ... so too is the defendant's access to family and friends for the benefit of bail and, necessarily, their financial burdens and risks standing behind the posting of bail."). This denial is without prejudice to the petitioner's right to file a motion to modify bail should the circumstances presented to the trial court change.
LaROSE, C.J., and MORRIS and ROTHSTEIN-YOUAKIM, JJ., Concur.